Citation Nr: 0302707	
Decision Date: 02/12/03    Archive Date: 02/19/03	

DOCKET NO.  02-10 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for diabetes mellitus 
type II as secondary to Agent Orange exposure.


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
December 1973.  His medals and decorations include the 
Vietnam Service Medal and the Republic of Vietnam Campaign 
Medal.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Newark, New Jersey, 
Regional Office (RO), denying the veteran entitlement to 
service connection for diabetes mellitus type II as a result 
of exposure to herbicides.


FINDINGS OF FACT

1.  The veteran served on active duty from February 1970 to 
December 1973, which included service in the Republic of 
Vietnam during the Vietnam Era.

2.  The evidence of record demonstrates that the veteran has 
developed diabetes mellitus type II subsequent to his service 
in Vietnam.

3.  Diabetes mellitus type II, which was initially diagnosed 
many years after service, may be presumed to be the result of 
Agent Orange exposure.


CONCLUSION OF LAW

Diabetes mellitus was incurred during service.  38 U.S.C.A. 
§§ 1101, 1110, 1116, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309, 3.313 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes the recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b).

The record reflects that the veteran has received the decree 
of notice, which is contemplated by law.  Specifically, VA 
provided the veteran a copy of the January 2002 rating 
decision of which this appeal ensued and a July 2002 
statement of the case.  These documents provide notice of the 
law and relevant governing regulations, the evidence needed 
to support a claim for service connection for diabetes 
mellitus type II secondary to Agent Orange exposure and the 
reasons for the determination made regarding the veteran's 
claim.  Moreover, it appears that all evidence identified by 
the veteran or in his possession has been obtained and 
associated with the claims file.  Furthermore, the Board 
finds that the current medical record is adequate for 
favorable disposition of the appeal.  Therefore, under the 
circumstances, VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Smith v. Gober, 14 Vet. App. 227 (2000).

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303.

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116(f) 
(West Supp. 2002).  When such a veteran develops a disorder 
listed in 38 C.F.R. § 3.309(e), which disorders have been 
shown to be caused by exposure to Agent Orange, to a degree 
of 10 percent or more following his service in the Republic 
of Vietnam, the disorder shall be presumed to have been 
incurred during service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e) (2002).  Thus, if such a veteran develops 
diabetes mellitus type II to a degree of 10 percent or more 
at any time after service, the disease shall be presumed to 
have been incurred during service.  38 C.F.R. §§ 3.307, 
3.309(e).

Service in Vietnam includes service in the waters offshore or 
service in other locations if the conditions of service 
involve duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) 
(2002).

Here, the veteran's DD Form 214 indicates that the veteran 
performed honorable, active military service from February 
1970 to December 1973, and that his awards and decorations 
include the Vietnam Service Medal, and the Republic of 
Vietnam Campaign Medal with Device.  Thus, on balance, the 
evidence of record supports a finding that the veteran 
performed the requisite service in the Republic of Vietnam 
during the Vietnam Era; and, as such, he may be presumed to 
have exposed to Agent Orange during such service.

The service medical records, to include his October 1969 
medical examination for service entrance and his December 
1973 medical examination for service separation are negative 
for complaints, findings and/or diagnoses referable to 
diabetes.

Post service medical records include VA outpatient treatment 
records compiled since 1998, which show that the veteran 
received diabetes nutritional counseling in February 1999 
relative to a diagnosis of diabetes mellitus type II.  This 
disorder was noted following laboratory testing that month to 
be under poor control.  A progress note in July 2000 records 
that the veteran was seen for followup evaluation for his 
diabetes mellitus, which reportedly was initially diagnosed 
15 years ago.  The disorder was reported to have been 
initially treated with an oral antihypoglycemic agent with 
good control.  Following the veteran's stroke in 1995 he was 
started on insulin.

Thus, as aptly noted by the record, the veteran has developed 
diabetes mellitus type II subsequent to his active military 
service during the Vietnam Era.  Moreover, with the 
resolution of all reasonable doubt in the veteran's favor, 
the record indicates that the veteran has Vietnam service as 
defined by the applicable VA statute and regulation noted 
above.  As such, the veteran satisfies the criteria for 
presumptive service connection, and; hence, the Board may 
presume that the veteran's diabetes mellitus type II was 
incurred during service.  38 C.F.R. § 3.309(e).  Accordingly, 
service connection for diabetes mellitus is warranted.  The 
appeal is granted.


ORDER

Service connection for diabetes mellitus type II is granted.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



